DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 05/12/22 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
In the submission filed on 05/12/22, claims 1-6, 8-10, 12, 13 and 15-20 were amended, and no claims were cancelled or added.
Claims 1-20 are rejected.

Response to Arguments
Regarding the Objections to the Specification
The amendments to the specification have not been entered, because they do not comply with 37 C.F.R. 1.121(b)(1)(i),(ii), see MPEP 714. For example, the penultimate instruction ("Please amend the Specification beginning at p. 11, 1. 6, as follows:") fails to identify one or more paragraphs and fails to provide the full text of any replacement paragraph. When resubmitted in compliance with the rules, the content of the specification amendments as instantly presented will be acceptable to overcome the objections to the specification. When resubmitting, Applicant should identify not only the beginning page and line number but also the ending page and line number for each paragraph (or set of paragraphs) being replaced, in order to ensure unambiguous identification of the location of the paragraphs being replaced, in compliance with 37 C.F.R. 1.121(b)(1)(i), inasmuch as Applicant's specification as filed lacks paragraph numbers. 
Regarding the Objections to the Drawings
To avoid further confusion of the record, the replacement drawings have not been entered, because they would only add to  and complicate the objections to both the drawings and the specification, in view of the non-entry of the amendments to the specification (see above). When resubmitted together with the amendments to the specification in compliance with the rules, the content of the replacement drawings as instantly presented will be acceptable to overcome the objections to the drawings. 
Regarding the Rejections under 35 U.S.C. 112
The claims rejections under 35 U.S.C. 112 in the previous Office Action have been withdrawn in view of the claim amendments. 
Regarding the Rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
Applicant argues (Response, pp. 18-21) that by removing form the memory information no longer relevant, the claimed system conserves computer memory and processing resources and enhances security. In response, the removal of the outdated information is but a non-technical step in a business process. The conservation of computer resources and improvement in security are logical by-products of the business step; they do not reflect any computer or other technological content (let alone improvement). Applicant's statements merely reflect the application of the abstract idea using generic computer elements.
Regarding Applicant's argument involving Example 35 (Response, pp. 21-24), the claim limitations Applicant rehearses at p. 22 of the Response amount merely to generic computer components performing the steps of storing, analyzing, transmitting and receiving data in pursuit of a business process. Further, the Examiner finds the claimed invention, when considered as a combination, amounts to nothing more than the sum of its individual parts. Further, in view of the plethora of prior art teaching fraud prevention by analyzing location data pertinent to transactions, the Examiner does not find the claimed invention to be/operate in a manner that is non-conventional/non-generic. 
The instant claims are not deemed analogous or comparable to the eligible claims of Example 35. Applicant's claims receive transaction data from a point of sale device or the like, analyze the data, and based on the analysis generate/transmit an alert to the user/customer. In contrast, the eligible claims of Example 35 include, for example, a series of nested or interconnected causal interactions between multiple devices, and a complex, casually connected series of operations, as non-conventional subject matter. 
Regarding the Rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are moot in view of the new combination of prior art being used in the current rejection.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
- (A) reference character “122” has been used to designate both "alert generation engine" and "instructions [] to implement aggregator module [of grid building engine 120]" (Fig. 1; pp. 8- 9, multiple instances); 
- (B) reference character “124” has been used to designate both "user account profiles" and "aggregator module [of grid building engine 120]" (Fig. 1; pp. 8-9, multiple instances); 
- (C) "alert generation engine" is referred to as both “122” and “124” (Fig. 1; pp. 8-9, 12, multiple instances; as best understood, “124” is incorrect); 
- (D) reference character “150” has been used to designate both "location data" and "phone number" (Fig. 1; p. 9, lines 18 and 23; as best understood, “150” is intended to refer to location data);
- (E) Fig. 1 includes the following reference character(s) not mentioned in the description thereof: 160 (see p. 9, line 23; as best understood, “160” is intended to refer to "phone number");
- (F) Fig. 2B includes the following reference character(s) not mentioned in the description thereof: 258 (see p. 11, line 7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) or, where applicable, amendment to the specification, are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy, or amendments to the specification, will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: 
- The specification is objected to for the reasons explained in the Drawings Objections above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claims 1, 8 and 15 are directed to an apparatus or method "for warning about security breaches" and a non-transitory computer-readable medium.
Claims 1, 8 and 15 are directed to the abstract idea of "alerting a user of a potentially fraudulent transaction based on the location of the transaction relative to the user's location history" which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 8 and 15 recite "… a pair of latitude and longitude coordinates corresponding to a location of the card reader; … a geospatial grid profile for a user, the geospatial grid profile comprising: a first region comprising a first plurality of points, each point comprising latitude and longitude coordinates for a different location where the user visited; a second region comprising a second plurality of points, each point comprising latitude and longitude coordinates for a different location where the user visited, and wherein the second region does not overlap the first region; determining that a home address of the user is no longer current; in response to determining that the home address is no longer current, modifying the geospatial grid profile for the user by removing one or more points from at least the first plurality of points and the second plurality of points stored in the memory, the one or more points comprising latitude and longitude coordinates for one or more locations within a threshold distance from the home address; receiving a transaction request for a transaction being attempted by the user using the card reader, the transaction request comprising the pair of latitude and longitude coordinates corresponding to the location of the card reader; determining that the latitude and longitude coordinates from the transaction request are outside of the first and second regions; tagging the transaction request as anomalous; generating an alert requesting that the user confirm whether the transaction should be authenticated; transmitting the alert to a first user … identified in a user account profile." Claim 1 recites similar or identical subject matter. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a "card reader comprising a memory," a "memory," a "hardware processor," a "non-transitory computer-readable medium," and a (first user) "device" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of alerting a user of a potentially fraudulent transaction based on the location of the transaction relative to the user's location history, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of alerting a user of a potentially fraudulent transaction based on the location of the transaction relative to the user's location history, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 8 and 15 are not patent eligible.
Dependent claims 2-7, 9-14 and 16-20 describe additional operations of the abstract idea (claims 2-7, 9-14, 16-20), additional details of the abstract idea (pertaining to geospatial grid profile, user profile, and alerts; claims 2,3, 6, 7, 9, 10, 13, 14, 16, 17, 20), and/or generic computer elements used to implement the abstract idea or details thereof (e.g., second user device; claims 6, 7, 13, 20). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification
Claim 1 recites "a card reader comprising a memory that stores a pair of latitude and longitude coordinates corresponding to a location of the card reader." Claims 8 and 15 recite similar limitations. As best understood, the most closely related subject in the specification is at p. 9, line 32 - page 10, line 2; page 7, lines 3-10; and page 12, lines 11-15. These portions of the specification teach that coordinates are provided by/received from a card reader (transaction point 106), but not that they are stored in a memory of a card reader. Accordingly, support is not found for the recitation. 
Claims 1, 8 and 15 recite "in response to determining that the home address is no longer current, modifies the geospatial grid profile for the user by removing one or more points from at least the first plurality of points and the second plurality of points stored in the memory, the one or more points comprising latitude and longitude coordinates for one or more locations within a threshold distance from the home address." As best understood, the most closely related subject in the specification is at p. 10, lines 9-17. No mention is made of removing data points in both the first and second regions (pluralities of points). As per the description of Figs. 2A-2C that follows this portion of the specification, as best understood, data points would not be removed from both the first and second regions. The sole description provided here in the specification is given along the lines of examples whereby the first region is where the user lives and the second region is where the user vacations, so that outdated home address data points would be presumably be removed from only the first (residence) region, as the second (vacation) region would generally be understood/assumed from the description in the specification to be not proximal to the first (residence) region and so would not be affected by the change of home address. Accordingly, support is not found for the recitation.
Claims 2-7, 9-14 and 16-20 are rejected by virtue of their dependency from a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertanzetti et al. (U.S. Patent Application Publication No. 2014/0279503 A1), hereafter Bertanzetti, in view of Agarwal (U.S. Patent Application Publication No. 2019/0289017 A1), and further in view of Unnerstall et al. (U.S. Patent Application Publication No. 2018/0121913 A1), hereafter Unnerstall.

Regarding Claims 1, 8 and 15
Bertanzetti teaches:
a card reader comprising a memory that stores a pair of latitude and longitude coordinates corresponding to a location of the card reader; (0029, 0031 point-of-transaction device transmits geographical location (GPS coordinates, latitude and longitude) with transaction data; 0049, 0052, see also 0057 point-of-transaction device is a card reader; 0053, 0058 point-of-transaction device is card reader with memory 226)
a memory that stores: (Fig. 2)
a geospatial grid profile for a user, comprising: a first region comprising a first plurality of points, each point comprising latitude and longitude coordinates for a different location where the user visited; a second region comprising a second plurality of points, each point comprising latitude and longitude coordinates for a different location where the user visited, and wherein the second region does not overlap the first region; (0027-0028, 0035, Fig. 1, 110)
a hardware processor communicatively coupled to the memory that: (Fig. 2)
… latitude and longitude coordinates for … (0027)
receives, from the card reader, a transaction request for a transaction being attempted by the user using the card reader, the transaction request comprising the pair of latitude and longitude coordinates corresponding to the location of the card reader; (Fig. 1, 120, 0029, 0031, 0049, 0052 receive, from card reader, transaction request, for transaction being attempted by user using card reader; 0029, 0031 transaction request comprises latitude and longitude coordinates corresponding to location of card reader)
determines that the latitude and longitude coordinates from the transaction request are outside of the first and second regions; (0034-0035, Fig. 1, 140)
tags the transaction request as anomalous; (0039-0040, 0044, Fig. 1, 150)
generates an alert requesting that the user confirm whether the transaction should be authenticated; (0039-0040, Fig. 1, 150)
transmits the alert to the first user device identified in the user account profile. (0039-0040, Fig. 1, 150)
Bertanzetti does not explicitly disclose but Agarwal teaches:
a user account profile comprising an identifier of a first user device for receiving alerts; (0050)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bertanzetti's systems and methods for providing customer alerts based on geo-thresholds, in the case of requests to authenticate transactions, by incorporating therein these teachings of Agarwal, because doing so would facilitate/implement identification of (e.g., location) data received from user's mobile devices, which receipt of data is presupposed by Bertanzetti, and is needed for improved mitigation of fraud risk, see Agarwal, 0003-0004, 0050, see Bertanzetti, 0002-0003. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Bertanzetti does not explicitly disclose but Unnerstall teaches:
determines that a home address of the user is no longer current; in response to determining that the home address is no longer current, modifies the geospatial grid profile for the user by removing one or more points from at least the first plurality of points and the second plurality of points stored in the memory, the one or more points comprising … one or more locations within a threshold distance from the home address; (0049 "Zone altering module 120 alters zones based on transaction data or cardholder input." -- determines that location is no longer current and removes location; 0036 location can be home location including zone with a radius of x miles (within a distance threshold); see also 0004, 0005, 0016)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bertanzetti's systems and methods for providing customer alerts based on geo-thresholds, in the case of requests to authenticate transactions, by incorporating therein these teachings of Unnerstall, because doing so would improve/maintain accuracy of the system by updating location data in accordance with changes in that data. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 2, 9 and 16
Bertanzetti in view of Agarwal and Unnerstall teaches the limitations of base claims 1, 8 and 15 as set forth above. Bertanzetti further teaches:
wherein: the first region further comprises: a third region comprising a first subset (portion/department of merchant) of the first plurality of points; a fourth region comprising a second subset (portion/department of merchant) of the first plurality of points, wherein the fourth region does not overlap the third region; and (0028-0029)
the hardware processor is further configured to: (Fig. 2)
receive a second transaction request, comprising a pair of latitude and longitude coordinates for where a second transaction is being attempted by the user; (0029, Fig. 1, 120)
determine that the latitude and longitude coordinates from the second transaction request are inside the first region but outside of the third and fourth regions; (0034-0035, Fig. 1, 140, 0028-0029)
tag the second transaction request as anomalous; (0039-0040, 0044, Fig. 1, 150)
generate a second alert requesting that the user confirm whether the second transaction should be authenticated; (0039-0040, Fig. 1, 150)
transmit the second alert to the first user device identified in the user account profile. (0039-0040, Fig. 1, 150)

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bertanzetti et al. (U.S. Patent Application Publication No. 2014/0279503 A1), hereafter Bertanzetti, in view of Agarwal (U.S. Patent Application Publication No. 2019/0289017 A1), further in view of Unnerstall et al. (U.S. Patent Application Publication No. 2018/0121913 A1), hereafter Unnerstall, and further in view of Ranganathan (U.S. Patent Application Publication No. 2012/0209773 A1).

Regarding Claims 3, 10 and 17
Bertanzetti in view of Agarwal and Unnerstall teaches the limitations of base claims 1, 8 and 15 and intervening claims 2, 9 and 16 as set forth above. Bertanzetti further teaches:
wherein: the geospatial grid profile comprises, for each point, a time at which the user visited that location; and (0027-0028, 0045)
the hardware processor is further configured to: (Fig. 2)
receive a third transaction request, comprising: (0029, Fig. 1, 120)
a pair of latitude and longitude coordinates for where a third transaction is being attempted by the user; (0029, Fig. 1, 120)
a date and time for when the third transaction was initiated; (0045)
determine that the latitude and longitude coordinates from the third transaction request are within the second region, and … in the second region …; (0034-0035, Fig. 1, 140)
tag the transaction request as anomalous; (0039-0040, 0044, Fig. 1, 150)
generate a third alert requesting that the user confirm whether the third transaction should be authenticated; (0039-0040, Fig. 1, 150)
transmit the third alert to the first user device identified in the user account profile. (0039-0040, Fig. 1, 150)
Bertanzetti in view of Agarwal and Unnerstall does not explicitly disclose but Ranganathan teaches:
determine … that the amount of time between when the third transaction was initiated and the date and time of the most recent point … exceeds a threshold; (0047-0051)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bertanzetti's systems and methods for providing customer alerts based on geo-thresholds, in the case of requests to authenticate transactions, by incorporating therein these teachings of Ranganathan, because doing so would improve fraud detection/prevention by taking account of additional potentially fraudulent scenarios and preventing additional potentially fraudulent transactions, based on considerations of time, which considerations Bertanzetti endorses and uses, see Ranganathan, 0002-0006, 0047-0051, see Bertanzetti, 0002-0003, 0045. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bertanzetti et al. (U.S. Patent Application Publication No. 2014/0279503 A1), hereafter Bertanzetti, in view of Agarwal (U.S. Patent Application Publication No. 2019/0289017 A1), further in view of Unnerstall et al. (U.S. Patent Application Publication No. 2018/0121913 A1), hereafter Unnerstall, and further in view of Kingston et al. (U.S. Patent Application Publication No. 2013/0041821 A1), hereafter Kingston.

Regarding Claims 4, 11 and 18
Bertanzetti in view of Agarwal and Unnerstall teaches the limitations of base claims 1, 8 and 15 as set forth above. 
Bertanzetti further teaches:
wherein the hardware processor is further configured to: (Fig. 2)
receive a response from the user …; (0040)
authenticate or deny the transaction as instructed in the response. (0040)
Bertanzetti in view of Agarwal and Unnerstall does not explicitly disclose but Kingston teaches:
… within a predetermined time window; (0004)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bertanzetti's systems and methods for providing customer alerts based on geo-thresholds, in the case of requests to authenticate transactions, by incorporating therein these teachings of Kingston, because doing so would improve fraud detection/prevention by preventing potentially fraudulent transactions unless user affirmatively consents, see Kingston, 0004-0006. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bertanzetti et al. (U.S. Patent Application Publication No. 2014/0279503 A1), hereafter Bertanzetti, in view of Agarwal (U.S. Patent Application Publication No. 2019/0289017 A1), further in view of Unnerstall et al. (U.S. Patent Application Publication No. 2018/0121913 A1), hereafter Unnerstall, further in view of Kingston et al. (U.S. Patent Application Publication No. 2013/0041821 A1), hereafter Kingston, and further in view of Canning et al. (U.S. Patent Application Publication No. 2014/0380478 A1), hereafter Canning.

Regarding Claims 5, 12 and 19 
Bertanzetti in view of Agarwal and Unnerstall teaches the limitations of base claims 1, 8 and 15 as set forth above. Bertanzetti further teaches: 
wherein the hardware processor is further configured to: (Fig. 2)
Bertanzetti in view of Agarwal and Unnerstall does not explicitly disclose but Kingston teaches: 
allow a predetermined time window to elapse without receiving a response from the user; (0004)
decline the transaction. (0004)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bertanzetti's systems and methods for providing customer alerts based on geo-thresholds, in the case of requests to authenticate transactions, by incorporating therein these teachings of Kingston, because doing so would improve fraud detection/prevention by preventing likely fraudulent transactions, see Kingston, 0004-0006. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Bertanzetti in view of Agarwal, Unnerstall and Kingston does not explicitly disclose but Canning teaches: 
determine that the total number of alerts related to this transaction exceeds a threshold; and (0036)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bertanzetti's systems and methods for providing customer alerts based on geo-thresholds, in the case of requests to authenticate transactions, by incorporating therein these teachings of Canning, because doing so would improve fraud detection/prevention, because a number of alerts exceeding a threshold indicates likely/potential abnormal behavior, see Canning, 0036. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertanzetti et al. (U.S. Patent Application Publication No. 2014/0279503 A1), hereafter Bertanzetti, in view of Agarwal (U.S. Patent Application Publication No. 2019/0289017 A1), further in view of Unnerstall et al. (U.S. Patent Application Publication No. 2018/0121913 A1), hereafter Unnerstall, further in view of Shelkovin et al. (U.S. Patent Application Publication No. 2017/0230806 A1), hereafter Shelkovin, and further in view of Canning et al. (U.S. Patent Application Publication No. 2014/0380478 A1), hereafter Canning.

Regarding Claims 6, 13 and 20 
Bertanzetti in view of Agarwal and Unnerstall teaches the limitations of base claims 1, 8 and 15 as set forth above. 
Bertanzetti further teaches:
the hardware processor is further configured to: (Fig. 2)
… confirm whether the transaction should be authenticated; (0039-0040, Fig. 1, 150)
Agarwal further teaches:
wherein: the user account profile further comprises: an identifier of a second user device for receiving alerts; (0050)
Bertanzetti in view of Agarwal and Unnerstall does not explicitly disclose but Shelkovin teaches:
an indication of the preferred format for delivering an alert to the second user device; and (0212-0221)
allow a predetermined time window to elapse without receiving a response from the user; (0200, 0235)
generate, in the preferred format indicated in the user account profile for the second user device, a second alert requesting that the user …; (0200, 0235; 0212-0217; 0229-0230, Fig. 5, 508)
transmit the second alert to the second user device identified in the user account profile. (0200, 0235, 0231-0232, Fig. 5, 510)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bertanzetti's systems and methods for providing customer alerts based on geo-thresholds, in the case of requests to authenticate transactions, by incorporating therein these teachings of Shelkovin, because doing so would accommodate the user's preferences for receiving communications and more efficiently deliver communications in view of pertinent device/network characteristics, see Shelkovin, 0003, 0019-0022. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Bertanzetti in view of Agarwal, Unnerstall and Shelkovin does not explicitly disclose but Canning teaches:
determine that the total number of alerts related to this transaction does not exceed a threshold; (0036)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bertanzetti et al. (U.S. Patent Application Publication No. 2014/0279503 A1), hereafter Bertanzetti, in view of Agarwal (U.S. Patent Application Publication No. 2019/0289017 A1), further in view of Unnerstall et al. (U.S. Patent Application Publication No. 2018/0121913 A1), hereafter Unnerstall, further in view of Ranganathan (U.S. Patent Application Publication No. 2012/0209773 A1), and further in view of Shelkovin et al. (U.S. Patent Application Publication No. 2017/0230806 A1), hereafter Shelkovin.

Regarding Claims 7 and 14
Bertanzetti in view of Agarwal, Unnerstall and Ranganathan teaches the limitations of base claims 1 and 8 and intervening claims 3 and 10 as set forth above. 
Bertanzetti in view of Agarwal, Unnerstall and Ranganathan does not explicitly disclose but Shelkovin teaches:
wherein: the user account profile further comprises an indication of a preferred format for delivering an alert to the first user device; and (0212-0221)
the alerts are generated in the preferred format indicated in the user account profile. (0200, 0235; 0212-0217; 0229-0230, Fig. 5, 508)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Celi teaches, inter alia, at least the subject matter of Applicant's claims 1, 3, 8, 10, 15 and 17 comparable to that taught by Bertanzetti and Ranganathan, as set forth in the instant rejections hereinabove.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692